Citation Nr: 1137391	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge at the Central Office; a copy of the transcript has been associated with the record.

This case previously reached the Board in September 2009.  At that time, the Veteran's previously denied claim for service connection for diabetes mellitus as due to exposure to certain herbicide agents was reopened and remanded for further development.  The case has been returned to the Board for further appellate consideration.  

In written correspondence in March and April 2011, the Veteran directly submitted to the Board additional private treatment records which show ongoing treatment for his diabetes mellitus, copies of VA public documents which provide guidance for pursuing a claim for herbicide exposure for non-Vietnam serving Veterans, and contentions regarding the nature of his exposure to Agent Orange.  The agency of original jurisdiction (AOJ) has not readjudicated the Veteran's claim in light of this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration regarding the new evidence.  See 38 C.F.R. § 20.1304(c) (2011).  However, these documents merely show ongoing treatment for the Veteran's already acknowledged diabetes mellitus, duplicates of VA public documents already of record, and his statements amount to reiterations of statements previously submitted by the Veteran.  In essence, the new evidence is cumulative of other contentions and evidence already of record.  Thus, it may not be deemed additional pertinent evidence for which a written waiver or remand to the AOJ is required.  Id. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus.

2.  The Veteran did not serve in or visit the Republic of Vietnam during, or because of, his military service.

3.  The Veteran was not exposed to Agent Orange or any other herbicide agent during his military service.

4.  There is no competent or credible evidence that the Veteran's diabetes mellitus is related to his service, began during his service, or that his diabetes mellitus began within one year after his separation from active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in September 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for diabetes mellitus, including as a result of exposure to Agent Orange; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the September 2006 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the February 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), VA treatment records, and certain Social Security Administration (SSA) records.  The Board also notes that the AOJ has submitted requests for any confirmation of exposure to Agent Orange from the National Personnel Records Center (NPRC) and to the U.S. Army and Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System (DPRIS).  The Veteran has submitted personal statements, hearing testimony, private medical evidence, employment records, and certain Social Security Administration (SSA) records.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran's VA medical treatment records show that he has been diagnosed with and treated for diabetes mellitus.  However, there is no credible evidence that the Veteran was exposed to a herbicide agent during his military service, nor is there other competent medical evidence demonstrating that his current diabetes mellitus is linked to any in-service incurring event, nor does the record contain credible evidence of continuity of symptomatology of any of diabetes mellitus disorder during or since service.  As such, there is no evidence establishing that any event, injury, or disease occurred during service, or within an applicable presumptive period so as to necessitate a VA medical examination to review the etiology of the Veteran's diabetes mellitus.  As the available evidence does not meet the second or third elements of the standard articulated by the Court in McLendon, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Compliance with the September 2009 Board Remand

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Court has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, based on the following analysis, there was substantial compliance with the Board's September 2009 remand.  

First, in the September 2009 remand, the Board noted that the AOJ had been unable to confirm use of Agent Orange at Ft. Rucker, Alabama, during the appropriate period, and that a January 2008 email indicated that the AOJ should follow up by contacting the U.S. Army and Joint Services Records Research Center (JSRRC).  This was accomplished in December 2009 via a DPRIS information request.  Second, the AOJ was to obtain the Veteran's current VA medical treatment records, which was accomplished in December 2009.  Third, the AOJ was to obtain all relevant SSA medical records utilized in deciding his claim for disability benefits due in part to his diabetes mellitus.  This was accomplished in January 2010.  Finally, the Veteran was to be provided with readjudication of his claim for service connection for diabetes mellitus, which was accomplished via the March 2010 supplemental statement of the case (SSOC).  As such, no further development in terms of obtaining medical records, examinations, or opinions, is necessary and there has been substantial compliance with the March 2010 remand directives.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including diabetes mellitus).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Diabetes Mellitus 

The Veteran maintains that he currently experiences diabetes mellitus due to exposure to Agent Orange during his military service.  Specifically, he has alleged that his duties as a cook in Ft. Rucker, Alabama, involved providing meals to people training in the field, and that certain areas were sprayed with Agent Orange during this time.  He has also asserted that the helicopters that he was transported in were also covered with Agent Orange and that trucks he rode in drove through areas that had been sprayed with Agent Orange.  See the Veteran's August 2006, November 2007, May 2009, and March 2010 statements, February 2008 substantive appeal (VA Form 9), and the May 2009 hearing transcript, generally.  He also indicated witnessing a helicopter spraying Agent Orange in an area near Ft. Rucker.  See the hearing transcript pg. 5.  

The first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a private treatment record from W. Gallemore, MD, dated in December 2000 indicates that the Veteran was diagnosed with "new onset type II diabetes" at this time.  Furthermore, the Veteran's VA medical treatment records and private treatment records both document ongoing treatment for diabetes mellitus, such that the Veteran clearly experiences diabetes mellitus which may be considered for service connection.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Diabetes mellitus is associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, a Veteran is presumed to have been exposed to the qualifying herbicide agents if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. §§ 1116(a), (f); 38 C.F.R. § 3.307(a)(6).  However, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through the appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Consequently, the determinative issue is whether the Veteran's disorders are attributable to the Veteran's military service, including to any alleged exposure to a herbicide agent during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

"Service in Vietnam," for purposes of this presumption, includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the Federal Circuit Court issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), wherein it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit Court held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In this vein, the Veteran has never alleged any qualifying service in Vietnam.  In fact, he specifically indicated that he did not have service in Vietnam.  See the Veteran's September 2006 statement.  Furthermore, the Veteran's SPRs, including his DD Form 214, indicate that he did not have any overseas service, which would preclude service in Vietnam.  Therefore, to allow service connection under the presumptive provisions for certain herbicide agents, actual exposure to herbicides must be verified through the appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  

In this regard, as iterated above, the Board acknowledges the Veteran's assertions of exposure to Agent Orange due to its use at Ft. Rucker, Alabama.  This includes his assertions of such instances as traveling through areas that had been sprayed with Agent Orange, traveling on helicopters that had been participating in practice runs spraying Agent Orange around Ft. Rucker, and due to his duties generally preparing food in the field for service-members who were undergoing field training.  In an attempt to confirm the Veteran's assertions of exposure to relevant herbicide agents, in January 2008 the AOJ conducted a review of the relevant Department of Defense list of use of Agent Orange outside of Vietnam, which found no evidence of such use at Ft. Rucker during the period of the Veteran's assignment there.  Furthermore, the NPRC indicated in October 2006 that there was no evidence of exposure by the Veteran to herbicide agents.  Finally, the AOJ requested from the JSRRC via DPRIS any evidence of "spraying, testing, storage, or usage of Agent Orange at Fort Rucker" during the appropriate period.  In this case, the response from the JSRRC in December 2009 was that there is no record of such use of Agent Orange at Fort Rucker during the Veteran's service there.  

The Veteran has asserted that he was exposed to Agent Orange during various incidents as reviewed above.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, while the Veteran may be competent to indicate that he witnessed spraying or use of certain chemicals during his military service, he has provided only limited evidence for his belief that what he saw qualified as a relevant "herbicide agent" for the applicable presumptions.  Specifically, the Veteran has indicated that he saw numbered barrels being used at the base, and that he saw a pale yellow or pale orange sticky substance on the ground and on the trees at certain times.  See the Veteran's February 2006 VA Form 9, and the hearing transcript pges. 4, 7.  Reviewing the Veteran's statements, he has never stated any direct basis for his belief that the chemicals he saw were in fact Agent Orange or herbicide agents; he has simply assumed that the appearance of numbered barrels shows the use of Agent Orange at Fort Rucker during his service there.  Furthermore, his description of riding in helicopters dripping with Agent Orange is simply not credible.  In this regard, it is unclear why the military would spray Agent Orange in such a manner as to cover the helicopters as described.  The Board concludes that the Veteran's statements in this regard are of reduced credibility due to the tenuous basis for the Veteran's conclusion that what he saw utilized was in fact Agent Orange, and that his description of the type of use itself is not inherently credible.  See Caluza, supra.  Secondly, the self-interested and ambiguous nature of the Veteran's statements is also a factor in reducing the credibility of his assertions of Agent Orange exposure during his military service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the Veteran's statements as reviewed above do not provide credible or probative evidence that he was exposed to relevant herbicide agents during his service.  

Furthermore, the Board acknowledges that the Veteran has repeatedly submitted VA documents which report use of Agent Orange outside of the presumptions provided in 38 U.S.C.A. §§ 1116(a), (f); 38 C.F.R. § 3.307(a)(6).  See the Veteran's submissions of May 2009, November 2007, and March 2010, and the hearing transcript pg. 3.  However, none of these documents provides any evidence to support his contentions that Agent Orange was sprayed or used at Fort Rucker specifically during his period of service there.  Finally, the Board notes that several attempts to corroborate such use have not found any evidence of such use at Fort Rucker during the period alleged.  Therefore, the Board concludes that there is no credible or probative evidence of qualifying herbicide exposure during the Veteran's service at Fort Rucker.  

Without credible evidence of herbicide exposure, the Veteran is not entitled to service connection for diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, cannot be applied in this case.

This does not, however, preclude the Veteran from establishing his entitlement to service connection for these claimed conditions with proof of actual direct causation.  Combee, 34 F.3d at 1043-44.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the Veteran has never alleged that his diabetes mellitus began during or within one year of his service.  In fact, he has repeatedly indicated that his diabetes mellitus was first diagnosed in 2000, and the record also contains medical records which support this conclusion.  See the Veteran's September 2006 statement, the hearing transcript pg. 9; see also the private treatment records dated in August 2000 and August 2006 from Dr. Gallemore.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology of the Veteran's current diabetes mellitus, nor is there evidence of the onset of chronic diabetes mellitus during his service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no competent or credible evidence of diabetes mellitus within one year after service, the Veteran is not entitled to application of the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent medical evidence of a connection between the Veteran's diabetes mellitus and his military service.  In fact, the Veteran has indicated that no physician has explicitly indicated a direct connection between the Veteran's military service and his current diabetes mellitus, absent probative evidence of relevant herbicide exposure.  See the hearing transcript pg. 10.  Certain VA medical treatment records do reflect that the Veteran had reported being exposed to Agent Orange during his military service.  See the VA medical treatment records dated in November 2004, April and August 2005, and September 2008.  However, no basis is given for these documents other than the Veteran's statements in this regard, which have already been found to not constitute credible evidence of relevant herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Therefore, the Board concludes that there is no competent or probative evidence of any connection between the Veteran's currently diagnosed diabetes mellitus and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran has asserted that his diabetes mellitus is due to his military service.  However, diagnosing the cause of his current diabetes mellitus without some credible evidence of a direct connection to his service without application of the relevant presumptions requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  In this regard, the Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the question of a diagnosis of the cause of the Veteran's diabetes mellitus, his statements with respect to a causal nexus are of little or no probative value.  As such, the Board concludes that there is no competent or credible evidence of a nexus between the Veteran's military service and his currently diagnosed diabetes mellitus.   

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus on either a direct or presumptive basis with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes mellitus, to include as a result of exposure to a herbicide agent, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


